Citation Nr: 1448699	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  08-34 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine before November 23, 2010 and an initial rating higher than 20 percent from November 23, 2010.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1991 to March 1993, from April 1995 to April 2002, and from January 2003 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In July 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. Pp. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to November 23, 2010, degenerative disc disease of the lumbar spine was manifested by forward flexion greater than 60 degrees without muscle spasms or guarding severe enough to result in abnormal gait or spinal contour; the combined range of motion was greater than 120 degrees; there was no evidence of objective neurological abnormality; and no evidence of incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.

2. Since November 23, 2010, degenerative disc disease of the lumbar spine is manifested by forward flexion greater 30 degrees; there was no evidence of objective neurological abnormality; and no evidence of incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.



CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine before November 23, 2010, and an initial rating higher than 20 percent from November 23, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 




The RO provided the pre- adjudication content-complying VCAA notice on the underlying claim of service connection by letter in June 2006.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher ratings. Dingess, 19 Vet. App. 473. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained service records, VA records, and private medical records. 

The Veteran was afforded VA examinations in April 2005, in November 2010, and in September 2012.  As the VA examinations were d on the Veteran's history and on the clinical findings, considering the Veteran's symptomatology, and as the disability is described in sufficient detail so that the Board decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claim for increase, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Factors for Rating a Disability of the Musculoskeletal System

Rating factors for a disability of the musculoskeletal system included functional loss. A disability of the musculoskeletal system is primarily the inability due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 





The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca, at 206-07. 

Rating a Disability of the Lumbar Spine

The lumbar spine disability is currently rated under Diagnostic Code 5243.  A disability is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation. 

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for 20 percent are forward flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  The criteria for 40 percent are forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.   

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension. 

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 


Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a 20 percent rating are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  The criteria for a 40 percent rating are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Evidence 

In a statement in July 2004, a private chiropractor stated that the Veteran had been treated for low back pain since October 2003.  At that time, the Veteran had complained of pain made worse by lifting and running.  The pertinent findings were muscle spasms and swelling.  Treatment included chiropractic manipulation, electrical muscle stimulation, and thermal therapy.  

VA records from May 2004 to June 2004 show that the Veteran complained of back pain.  

On VA examination in April 2005, the Veteran denied a history of radicular symptoms.  He stated that he experienced daily sharp pain in the lower back, which was worse in the morning.  Precipitating factors included sitting or lying down for extended periods.  The Veteran stated that he participated in physical therapy and pain relief medication.  He also stated that he worked 40 hours a week with the laundry department at the VA and that his low back disability did not affect his job because he avoided heavy lifting. 




On examination, there was normal symmetry.  Range of motion testing showed forward flexion to 85 degrees, extension to 30 degrees, lateral flexion to 30 degrees, bilaterally, and rotation to 30 degrees, bilaterally.  Repetitive range of motion testing resulted in a mild increase in low back pain with increased complaints of flare-up pain during repetitive forward flexion.  A neurological examination revealed normal motor and sensory functions.  The VA examiner noted that the Veteran did not experience any incapacitating episodes or bedrest over the last year.  X-ray imaging revealed normal alignment.  

VA records in October 2005 show that the Veteran complained of occasional radicular symptoms.  In July 2007, the Veteran complained of chronic low back pain, but he denied numbness, tingling, instability, or lower extremity weakness.  Lumbar muscle spasm was noted.  The Veteran was able to forward flex so that his hands touched his knees.  Extension was within 75 percent of normal.  Seated rotation was 45 degrees bilaterally and the neurological assessment was normal. The diagnosis was chronic low back pain without significant neurological deficits and a noted muscle spasm.

In September 2007, range of motion was noted as normal throughout the lumbar spine with some tightness and discomfort in the lumbar spine with flexion.

In June 2009, the Veteran underwent a lumbar epidural steroid injection after his low back pain failed to respond to other treatments.  In July 2009, imaging studies revealed wedging at T-12, but no evidence of instability.

On VA examination in November 2010, the Veteran complained of worsening low back pain.  He gave a history of fatigue, decreased motion, stiffness, weakness, spasm, and pain.  He stated that the pain was constant and worsened with prolonged standing or lifting.  He also stated that the pain radiated from his mid to low back down to his right buttock.  He took medication for pain with poor results.  The Veteran stated that the pain could be incapacitating at times, but he continued to work because his job was sedentary.  


The Veteran stated that he lost less than 1 week of work due to his symptoms.  

On physical examination, posture, head position, and symmetry were normal.  There were no abnormal spinal curvatures.  There was guarding, pain with motion, and tenderness, but not severe enough for an abnormal gait or abnormal spinal contour.  

On range of motion testing, flexion was to 45 degrees, extension was to 20 degrees, lateral flexion was to 20 degrees, bilaterally, left lateral rotation was to 25 degrees, and right lateral rotation was 30 degrees.  There was objective evidence pain following range of motion testing, however, there were no additional limitations after repetitive testing.  

On VA examination in September 2012, the Veteran complained of severe low back pain, stiffness, and muscle spasms.  He also stated that he experienced flare-ups after walking, mowing the lawn, or washing dishes.  The Veteran stated that he treated flare-ups by lying down with a TENs unit or heating pad.

On range of motion testing, flexion was to 50 degrees, extension was to 20 degrees, lateral flexion was to 10 degrees, bilaterally, and lateral rotation was to 10 degrees, bilaterally.  Repetitive range of motion testing resulted in decreased extension at 15 degrees.  The VA examiner noted that repetitive testing resulted in less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing or weight-bearing.  Tenderness and muscle spasms were noted; however, they were not severe enough to result in abnormal gait or spinal contour.  Additionally, ankle reflexes were hypoactive and decreased light touch sensations were noted in the feet.  The Veteran reported mild to moderate radicular symptoms.  

The VA examiner stated that the Veteran did not have any incapacitating episodes over the past 12 months.  And although the Veteran complained of symptoms of radiculopathy, the VA examiner noted that the EMG results were normal and that there was no objective or diagnostic evidence of radiculopathy.


In a statement May 2013, in a private physician stated that while the Veteran's low back disability interfered with activities of daily living, the disability had not worsened in the past couple of years.  Physical examination revealed decreased range of motion, tenderness, and muscle spasms.  .

The Veteran testified that his symptoms more closely approximate a higher evaluation.  The Veteran testified that he experienced neurological symptoms such as radiating pain in his right leg as well as incapacitating episodes.   The Veteran also submitted statements from his mother attesting to her observations of the Veteran's low back pain.

Analysis

Rating the Lumbar Spine Disability before November 23, 2010

On VA examination in April 2005, the Veteran denied a history of radicular symptoms.  Range of motion testing showed forward flexion to 85 degrees, extension to 30 degrees, lateral flexion to 30 degrees, bilaterally, and rotation to 30 degrees, bilaterally.  Repetitive range of motion testing resulted in a mild increase in low back pain with increased complaints of flare-up pain during repetitive forward flexion.  A neurological examination revealed normal motor and sensory functions.  The VA examiner noted that the Veteran did not experience any incapacitating episodes or bed rest over the last year. 

In July 2007, the Veteran was able to forward flex so that his hands touched his knees.  Extension was within 75 percent of normal.  Seated rotation was 45 degrees bilaterally and the neurological assessment was normal.  In September 2007, range of motion was noted as normal throughout the lumbar spine






Forward flexion to 85 degrees or normal with or without pain does not more nearly approximate or equate to forward flexion to 60 degrees or less.  And combined range of motion of 235 degrees (85+30+30+30+ 30+30=235 40) does not more nearly approximate or equate to a combined rating of not greater than 120 degrees.
And muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour was not demonstrated.

Although the Veteran complained of radicular symptoms, there was no objective evidence of radiculopathy, and separate rating for radiculopathy was not warranted.  And there is no evidence of  incapacitating episodes of at least two weeks during a twelve month period.  

For these reasons, the preponderance of the evidence is against the claim for an initial higher than 10 percent before November 23, 2010. 

Rating the Lumbar Spine since November 23, 2010

On VA examination in November 2010, flexion was to 45 degrees, and on VA examination in September 2012, flexion was to 50 degrees.  Forward flexion to 45 or to 50 degrees with or without pain does not more nearly approximate or equate to forward flexion to 30 degrees or less or to favorable ankylosis for the next higher rating.  

Although the Veteran complained of radicular symptoms, there was no objective evidence of radiculopathy by EMG or clinical findings and separate rating for radiculopathy is not warranted.  And there is no evidence of  incapacitating episodes of at least four weeks during a twelve month period.  

For these reasons, the preponderance of the evidence is against the claim for an initial higher than 20 percent from November 23, 2010.




Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria under Diagnostic Code 5243 reasonably describe the disability level and the Veteran's symptomatology, including pain, functional loss, and limitation of motion.  In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule. Therefore referral for extraschedular consideration for the service-connected low back disability is not required under 38 C.F.R. § 3.321(b)(1).

A Total Disability Rating for Compensation based on Individual Unemployability

In August 2012, the Veteran withdrew his claim for individual unemployability.  





ORDER

An initial rating higher than 10 percent for degenerative disc disease of the lumbar spine before November 23, 2010 and an initial rating higher than 20 percent from November 23, 2010, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


